     Case 4:20-cv-00051-RSB-CLR Document 13 Filed 01/06/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


    TIMOTHY JAMES BEASLEY,

                    Plaintiff,                                           CIVIL ACTION NO.: 4:20-cv-51

          v.

    EFFINGHAM CO. SHERIFF
    DEPARTMENT, et al.,

                    Defendant.


                                                     ORDER

         After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's July 29, 2020, Report and Recommendation, (doc. 9), to which Plaintiff has not filed

objections. 1 Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 9), as its

opinion and dismisses Plaintiff’s Complaint.                  All remaining motions are DISMISSED AS

MOOT. The Court DIRECTS the Clerk of Court to CLOSE this case.

         SO ORDERED, this 6th day of January, 2021.




                                               R. STAN BAKER
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF GEORGIA




1
  Plaintiff initially filed a document tiled “objections”, (doc. 10), which was construed as a request for an extension of
time to comply with the directive to return his forms, (doc. 11). Despite this extension, plaintiff failed to either return
his forms or object. In fact, his mail was returned as undeliverable. (Doc. 12.)
